Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The following is a Final Office Action in response to the Application filed on 04/24/2018 and the Amendments & Remarks received on 01/27/2022.
2.	Claims 4, 5, 11, 12, 18, 19, and 23 are cancelled
3.	Claims 1, 7, 8, and 15 are amended
4.	Claims 1-3, 6-10, 13-17, 20-22, and 24 are pending

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1-3, 6-10, 13-17, 20-22, and 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-3, 6-10, 13-17, 20-22, and 24 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Therefore, claims 1-3, 6-10, 13-17, 20-22, and 24 were analyzed for U.S.C. 101 as follows:
9.	Claims 1-3, 6-7, 22, and 24 are directed to a method, claims 8-10, 13-14 are directed to a computer program product, claims 15-17, 20, 21 are directed to a system. Thus, it is one of the four statutory categories of invention (Step 1)
10.	In claim 1, which is representative to claim 8 and 15, the limitations that define an abstract idea (in bold) are below:
A processor implemented method for creating risk knowledge data, the processor implemented method, comprising: 
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle;
determining, by a processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path to travel from the start point to the end point from among the one or more available paths for the autonomous vehicle based on different characteristics associated with the one or more available paths;
dividing, by the processor, the selected path into one or more segments; determining, by the processor, one or more risk indexes for each of the one or more segments; each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, the one or more factors comprising ratios between autonomous and manual vehicles, proximity between the autonomous and manual vehicles, concentration of the autonomous vehicles,  and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and
determining, by the processor, an insurance cost during travel along the path as the creating risk knowledge data based on the one or more risk indexes; and  
predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 6Docket No. P201702436US01  
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments; 
determining an accident risk based at least in part on the accident rate for the one or more segments; and  
determining an insurance price based at least in part on the accident risk, 
wherein the insurance cost during travel along the selected path is based at least in part on the insurance price, and
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments.
11.	Claim 1 and corresponding claims 11 and 15, recite a system and method for an insurance price determination of autonomous vehicle based on predicted accident threat from surrounding vehicles. These steps describe usage based insurance (i.e. creating risk knowledge data based on risk indexes) to mitigate risk (i.e., risk index)  for insurance transaction using concepts relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
12.	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the receiving identifying, displaying, determining and selecting steps and the memory to store the vehicle data. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting vehicle information based mitigating risk to determine an insurance cost) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional limitations of “wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments”, “determining one or more risk indexes”, and “ one or more factors comprising ratios between autonomous and manual vehicles”,  does not take the claim limitation out of the abstract idea (i.e., a general means of calculating risk and ratios to determine the probability that the autonomous vehicle will be involved in accident using mathematical concepts, relationships,  and calculations) which is an abstract idea. 
The limitations of determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments, determining an accident risk based at least in part on the accident rate for the one or more segments; and,  determining an insurance price based at least in part on the accident risk, (Khoury: Paragraph, and wherein the insurance cost during travel along the selected path is based at least in part on the insurance price. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “by the processor” language, the claim encompasses a user simply determining the accident rate and accident risk to determine the insurance cost and price. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process which is an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
13.	Independent claim 1, and corresponding independent claims 8 and 15, further recite the additional elements or combination of elements other than the abstract idea of a "processor", “computer readable storage medium", and "memory". The individual computing components and additional elements in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.		
14.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. (Specification: [0062])
The insurance server 301, the vehicle fleet server 311, and the vehicle fleet server 351 (and the computing system 321) can be any computing device comprising one or more central processing units (the processors 302, 312, and 352 respectively, collectively referred to as processors). Processors, also referred to as processing circuits, are coupled via a system bus to system memory and various other components. Software for execution on the insurance server 301, the vehicle fleet server 311, and/or the vehicle fleet server 351 may be stored in the memories 303, 313, and 353 respectively, collectively referred to as system memory. The system memory can include a read only memory (ROM) and a random access memory (RAM). The ROM is coupled to the system bus and may include a basic input/output system (BIOS), which controls certain basic functions of the computing device. The RAM is read-write memory coupled to the system bus for use by the processors. (Specification: Paragraph [0044])
Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device.(Specification: Paragraph [0063])
15.    Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. In addition, the claims do not recites additional elements that integrate the exception into a practical application of that exception.
16.	Finally, taken together, the additional elements of claim 1, and corresponding independent claims 8 and 15 have been considered and are not ordered combinations as defined by the courts.
17.	Dependent claims 2-3, 6-7,9-10,13-14, 17, 20-22, and 24   further recite limitations of presenting the insurance cost to the user, receive authorization, defining the segments based on road categories or zones, assigning a risk indexes comprise a value, ratio between autonomous and manual vehicles, deriving a total risk index from the one or more risk indexes, determining the insurance cost for the selected path, one or more risk indexes are applied to one or more actuarial tables or spreadsheets, identifying a probability that the autonomous vehicle with be involved in an accident while on the selected path to determine the insurance cost, wherein the selected path comprises a fastest path, a path with a most number of highways, a path with a least vehicle volume, or combination thereof., one or more risk indexes are applied to one or more actuarial tables or spreadsheets identifying a probability that the autonomous vehicle with be involved in an accident while on the selected path to determine the insurance cost, and  wherein the quantitative relationship of the ratios between autonomous and manual vehicles is a concentration of the manual vehicles located on each of the one or more segments compared to a concentration of the autonomous vehicles located on each of the one or more segments. These are steps to determine, receive, define, correspond and update insurance data to mitigate risk which falls under the concept relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
18.	This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the receiving identifying, displaying, determining and selecting steps and the memory to store the vehicle data. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting vehicle information based mitigating risk to determine an insurance cost) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional limitations of “wherein the one or more risk indexes are applied to one or more actuarial tables or spreadsheets identifying a probability that the autonomous vehicle with be involved in an accident”, “risk indexes”, and “total risk indexes” does not take the claim limitation out of the abstract idea (i.e., a general means of calculating risk and total risk to determine the probability that the autonomous vehicle will be involved in accident using mathematical concepts, relationships,  and calculations) which is an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
19.	The additional component "processor", and "memory",   recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional elements amounts to no more than a generic computing component that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, dependent claims 2-3, 6-7,9-10,13-14, 17, 20-22, and 24 are directed to an ineligible judicial exception without any significant more.
20.	In summary, the dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-3, 6-10, 13-17, 20-22, and 24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.	

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 1-3, 6-10, 13-17, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nepomuceno et. al. (US Patent Application Publication No. 2017/0292848; hereafter known as Nepomuceno) in further view of Khoury et. al. (US Patent Application Publication No.: 2017/0255966; hereafter known as Khoury) in further view of Rosenbaum et. al (US Patent Application Publication No.: 2017/0309092; hereafter known as Rosenbaum)

25.	In claim 1: Nepomuceno discloses,
A processor implemented method for creating risk knowledge data, the processor implemented method, comprising: (i.e., Calculating the risk index for hazardous areas where a travel route for a vehicle may be selected based upon the aggregate risk index and communication component  may be utilized to transmit and receive information from external sources where the application may generate and/or display a notification like a virtual navigation map) (Nepomuceno: Paragraph [0032], [0037], [0039],[0040], [0110])
determining, by the processor, an insurance cost during travel along the path as the creating risk knowledge data based on the one or more risk indexes; and (i.e., hazard and an insurance company may implement a dynamic rate responsive to a driver's real-time behavior and routing, and may reward risk-averse drivers. Thus, the rate may dynamically increase or decrease as a driver drives through areas with high or low risk indices, respectively. The generated virtual navigation map enables a user to easily evaluate relative riskiness of areas associated with calculated risk indices) (Nepomuceno: Paragraph [0032], [0102], [0103])
determining an accident risk based at least in part on the accident rate for the one or more segments; and (i.e., may further include building a virtual log of data indicating re-routing or routing around hazardous areas based upon the indication. The virtual log may include telematics data and/or routes taken by the vehicle, and how often the vehicle avoids a hazardous area or travels through a hazardous area) (Nepomuceno:  Paragraph [0110], [0111],[0112]) 
wherein the insurance cost during travel along the selected path is based at least in part on the insurance price, and (i.e., hazard and an insurance company may implement a dynamic rate responsive to a driver's real-time behavior and routing, and may reward risk-averse drivers. Thus, the rate may dynamically increase or decrease as a driver drives through areas with high or low risk indices, respectively. The generated virtual navigation map enables a user to easily evaluate relative riskiness of areas associated with calculated risk indices) (Nepomuceno: Paragraph [0032], [0102], [0103])

Nepomuceno does not disclose,
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; 
determining, by a processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path to travel from the start point to the end point from among the one or more available paths for the autonomous vehicle based on different characteristics associated with the one or more available paths; 
dividing, by the processor, the selected path into one or more segments; 
determining, by the processor, one or more risk indexes for each of the one or more segments; each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, the one or more factors comprising ratios between autonomous and manual vehicles, proximity between the autonomous and manual vehicles, concentration of the autonomous vehicles,  and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. 
6Docket No. P201702436US01predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 6Docket No. P201702436US01
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments; 
determining an insurance price based at least in part on the accident risk, 

However Khoury discloses,
the one or more factors comprising ratios (i.e., the density or percentage of surrounding vehicles on the routes driven that are in a self-driving mode)  between autonomous and manual vehicles (i.e. driver, self-driven or partially self-driven vehicles), proximity between the autonomous and manual vehicles (i.e. determining an insurance risk by aggregating the encoded driving information of all vehicles), concentration of the autonomous vehicles (i.e., (i.e. the insurance risk determination can include applying (i) a plurality of features of the routes driven including, for example, mileage (cumulative or per time period), speed (as compared to speed limit for each road segment), types of roads driven (e.g., highway versus city), types of areas driven through (high risk areas with high historical claims), or zip codes, and (ii) a plurality of features of the driver including, for example, historical routes driven, driving behavior, times of day, age, gender, zip code, credit score, type of car driven, and historical infractions or, in a case of a fleet of self-driven or partially self-driven vehicles, the underlying driving technology including sensors sensitivity, historical cumulative mileage, areas the fleet is being driven, speed at which the fleet is being driven, and percentage of time the vehicles are being self-driven and associated claims across the fleet, to assigned weights for scaling the risk) (Khoury: Paragraph [0011],[0014], [0028], 0060],[0070], [0071],[0098]), 
6Docket No. P201702436US01predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path (i.e., predicting an insurance risk for example, (i) who the driver is and density or percentage of surrounding vehicles on the routes driven that are in a self-driving mode), predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 6Docket No. P201702436US01(i.e.,  the LIDAR system (light detection and ranging, or a combination of light and radar subsystems) provides accurate 3D information on the surrounding environment. Using this data, the processor implements object identification, motion vector determination, collision prediction, and avoidance strategies) (Khoury: Paragraph [0014], [0121], [0129])
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments; (i.e. predicting an insurance risk for example, (i) who the driver is and density or percentage of surrounding vehicles on the routes driven that are in a self-driving mode where the LIDAR system (light detection and ranging, or a combination of light and radar subsystems) provides accurate 3D information on the surrounding environment. Using this data, the processor implements object identification, motion vector determination, collision prediction, and avoidance strategies (Khoury: Paragraph [0014], [0121], [0129])
determining an insurance price based at least in part on the accident risk, (i.e., the ability to monitor fleets of self-driven cars determine parameters for the calculation of predicted profitability for various products and services that the manufacturer or designer of the self-driven software and the manufacturers or designers of the n-vehicle sensors as it relates to road accidents and impact on liability insurance costs to better determine predicted future insurance costs and rate insurance services) (Khoury: Paragraph [0034])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nepomuceno and Khoury so that the method includes the one or more factors of ratios between autonomous and manual vehicles so the system can utilize the driving behavior of the autonomous vehicle in driving conditions. . An advantage is the ability to monitor fleets of self-driven cars or semi-autonomous cars and determine parameters to better determine predicted future insurance costs and rate insurance services to fleets of self-driven vehicles using similar underlying technologies more accurately. (Khoury: Paragraph [0034] Such a database can be viewed as an industry utility organization for the purpose of better targeting profitable segments of a particular market or declining high risk individuals. It can also force some providers to disclose information that has an impact on risks in a standardized way. (Khoury: Paragraph [0035])

The combination of Nepomuceno and Khoury does not disclose
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; 
determining, by a processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path to travel from the start point to the end point from among the one or more available paths for the autonomous vehicle based on different characteristics associated with the one or more available paths; 
dividing, by the processor, the selected path into one or more segments; 
determining, by the processor, one or more risk indexes for each of the one or more segments; each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and 
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. 
However Rosenbaum discloses, 
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; (i.e., the system comprise a route planner being prepared to plan a plurality of driving routes between a beginning location and an ending location of a journey) (Rosenbaum: Paragraph [0237])
determining, by a processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path to travel from the start point to the end point from among the one or more available paths for the autonomous vehicle based on different characteristics associated with the one or more available paths; (i.e., before the journey the vehicle driver in step enters a journey destination into the navigation system which uses the current position of the vehicle and the destination to determine a plurality of suitable routes where are determined from a geographical data base and a driving danger parameter for routes which are developed by the navigation system from the determined routes will be presented to the driver to choose one) (Rosenbaum: Paragraph [0542], [0543], [0544], [0556])
dividing, by the processor, the selected path into one or more segments; (i.e., The route risk data base partitions all roads of the route into segments, like segment, and associates to each segment a segment danger parameter) (Rosenbaum: Paragraph [0545])
determining, by the processor, one or more risk indexes for each of the one or more segments; each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments (i.e., the route risk data base partitions all roads of the routes into segments, like segment, and associates to each segment a segment danger parameter which can be a coefficient or a multidimensional vector showing a coefficient for each vector dimension. Each vector dimension may characterize a specific danger along this section. Such dangers can be technical condition of roads of the sections, an accident history of the sections, preferably including reasons for the recorded accidents, weather conditions during driving of the sections, and/or traffic conditions of the section) (Rosenbaum: Paragraph [0545]), and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and (i.e., the characteristics of vehicles on the driving route may comprise the number of autonomously driving vehicles and/or the number of manually driving vehicles, like the ratio or total numbers of such vehicles per route section and the journey control unit hands journey data over to the driving control unit, like preferably time windows for specific location points or sections.) (Rosenbaum: Paragraph [0184], [0221], [0502], [0537], [0556], [0557], [0558])
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. (i.e., The local area communication unit of the vehicles exchange driving data, like planned route, position, speed, acceleration, and/or steering degree, and status data, like active driving assist systems, control status of driving, like manual or autonomous driving, and/or manufacturer and software version of the autonomous driving control unit and the of driving assist systems where the driving characteristic can be a driver behavior including the driving timespan, driving distance or road section. In a further aspect the driving characteristic can be a driving situation of the vehicle, like the density of the surrounding traffic, the current vehicle speed or road or weather conditions and the characteristics of vehicles on the driving route may comprise the number of autonomously driving vehicles and/or the number of manually driving vehicles, like the ratio or total numbers of such vehicles per route section. (Rosenbaum: Paragraph [0217], [0221], [0298], [0469])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nepomuceno, Khoury, and Rosenbaum so that the system includes characteristics of the concentration of autonomous vehicle on a specific area on a road segment including exposure time at which the autonomous vehicle is exposed to the manual vehicles travelled. The better a road is known to a driver the safer he drives due to his knowledge of dangerous locations on the route, of best driving speeds in bends, or specific traffic flow during special situation (Rosenbaum: Paragraph [0193]), To quantify a degree of wear or accident risk, it is advantageous if the driving characteristics value is derived as a function of a relation between manually, autonomously, and safety assist system supported driven travel sections. (Rosenbaum: Paragraph [0175])

26.	In claim 2: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the method in supra, including further comprising:
presenting the insurance cost to a user to receive authorization to insure the autonomous vehicle during travel along the selected path. (i.e., the server may receive various information as to whether the user or autonomous vehicle accepted the alternative travel route recommendations, upon permission by the user or settings of the autonomous vehicle. In response, the server 140 may update or adjust an auto, personal, health, or other insurance premium or discount to reflect risk averse behavior)  (Nepomuceno: Paragraph [0067])
27.	In claim 3: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the method in supra, including wherein the one or more segments are defined based on road categories or road zones. (i.e., hazardous areas (e.g., high risk intersections, road segments or portions of certain roads, bridges, abnormal traffic patterns, exit ramps, circular traffic flows, road construction areas, parking lots, and other transportation infrastructure) are prone to induce, or be associated with, vehicle collisions and such a determination may be used as a criteria when selecting a travel route for a vehicle that avoids the hazardous area having a risk index exceeding the predetermined threshold including hazardous area may further be classified by location, type of road (such as intersection, circular traffic pattern, on-ramp, off-ramp, merging traffic from right or left, corner, parking lot with high levels of theft, road construction, daily changing traffic flow, narrowing number of lanes )   (Nepomuceno: Paragraph [0032],[0035],[0090], [0091]
28.	In claim 6: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the method in supra, including wherein a total risk index is derived from the one or more risk indexes, the total risk index being utilized to determine the insurance cost for the selected path. (i.e.,  the processor 210 may execute a risk index mapping routine 242 to generate, for example, a virtual navigation map or alert to depict one or more risk indices for areas within a depicted region, by performing one or more of the following operations: (i) identifying a region; (ii) identifying one or more risk indices associated with areas within the region and  insurance provider remote server may generate or update an auto insurance premium or discount based upon the customer vehicle routing or re-routing around the one or more hazardous areas) (Nepomuceno: Paragraph [0055], [0060], [0101],[0102], [0111], 0112]) 
29.	In claim 7: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the method in supra, including wherein the one or more risk indexes are applied to one or more actuarial tables or spreadsheets identifying a probability that the autonomous vehicle with be involved in an accident while on the selected path to determine the insurance cost. (i.e., tables traditionally used by underwriters or marketing professionals familiar in the art of predicting profitability based on data segmentation and algorithm then uses those coefficients to weight in real-time the various variables obtained through the analysis of routes travelled and profile category indices and use various indirect underwriting factors in order to determine a driver risk and set corresponding premiums. Therefore one of the entities may be selected to provide insurance for or offer services to the driver)  (Khoury: Paragraph [0011], [0089], [0090], [0134], [0135])
30.	In claim 8:  Nepomuceno discloses,
A computer program product, the computer program product comprising a computer readable storage medium having program instructions for creating risk knowledge data embodied therewith, the program instructions executable by a processor to cause: (Nepomuceno: Paragraph [0032], [0037], [0039],[0040], [0095],[0110])
determining, by the processor, an insurance cost during travel along the selected path as the creating risk knowledge data based on the one or more risk indexes, (Nepomuceno: Paragraph [0032], [0102], [0103])  
determining an accident risk based at least in part on the accident rate for the one or more segments; and (Nepomuceno:  Paragraph [0110], [0111],[0112]) 
determining an insurance price based at least in part on the accident risk,  (Khoury: Paragraph [0034])
wherein the insurance cost during travel along the selected path is based at least in part on the insurance price, and (Nepomuceno: Paragraph [0032], [0102], [0103])

Nepomuceno does not discloses, 
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; 
determining, by the processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path from one or more available paths for the autonomous vehicle based on the start point and the end point, the selected path including at least one of a fastest path one or more paths, a path with a maximum amount of available highways among the one or more paths, and a path with a least amount of vehicle volume among the one or more paths;
\dividing, by the processor, the selected path into one or more segments; 
determining, by the processor, one or more risk indexes for each of the one or more segments, each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, the one or more factors comprising ratios between autonomous and manual vehicles, proximity between the autonomous and manual vehicles, concentration of the autonomous vehicles, and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments.
predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 4Docket No. P201702436US01
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments;

However Khoury discloses,
the one or more factors comprising ratios between autonomous and manual vehicles, proximity between the autonomous and manual vehicles, concentration of the autonomous vehicles (Khoury: Paragraph [0011],[0014], [0028], 0060],[0070], [0071],[0098]), 
predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 4Docket No. P201702436US01 (Khoury: Paragraph [0014], [0121], [0129])
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments; (Khoury: Paragraph [0014], [0121], [0129])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nepomuceno and Khoury so that the method includes the one or more factors of ratios between autonomous and manual vehicles so the system can utilize the driving behavior of the autonomous vehicle in driving conditions. . An advantage is the ability to monitor fleets of self-driven cars or semi-autonomous cars and determine parameters to better determine predicted future insurance costs and rate insurance services to fleets of self-driven vehicles using similar underlying technologies more accurately. (Khoury: Paragraph [0034] Such a database can be viewed as an industry utility organization for the purpose of better targeting profitable segments of a particular market or declining high risk individuals. It can also force some providers to disclose information that has an impact on risks in a standardized way. (Khoury: Paragraph  [0035])

The combination of Nepomuceno and Khoury does not disclose,
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; 
determining, by the processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path from one or more available paths for the autonomous vehicle based on the start point and the end point, the selected path including at least one of a fastest path one or more paths, a path with a maximum amount of available highways among the one or more paths, and a path with a least amount of vehicle volume among the one or more paths; 3Docket No. P201702436US01
dividing, by the processor, the selected path into one or more segments; 
determining, by the processor, one or more risk indexes for each of the one or more segments, each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and 
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. 
However Rosenbaum discloses,
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; (Rosenbaum: Paragraph [0237])
determining, by the processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path from one or more available paths for the autonomous vehicle based on the start point and the end point, the selected path including at least one of a fastest path one or more paths, a path with a maximum amount of available highways among the one or more paths, and a path with a least amount of vehicle volume among the one or more paths; 3Docket No. P201702436US01(Rosenbaum: Paragraph [0542], [0543], [0544], [0556])
dividing, by the processor, the selected path into one or more segments; (Rosenbaum: Paragraph [0545])
determining, by the processor, one or more risk indexes for each of the one or more segments, each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments (Rosenbaum: Paragraph [0545]), and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and (Rosenbaum: Paragraph [0184], [0221], [0502], [0537], [0556]) [0557], [0558])
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. (Rosenbaum: Paragraph [0217], [0221], [0298], [0469])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nepomuceno, Khoury, and Rosenbaum so that the system includes characteristics of the concentration of autonomous vehicle on a specific area on a road segment including exposure time at which the autonomous vehicle is exposed to the manual vehicles travelled. The better a road is known to a driver the safer he drives due to his knowledge of dangerous locations on the route, of best driving speeds in bends, or specific traffic flow during special situation (Rosenbaum: Paragraph [0193]), To quantify a degree of wear or accident risk, it is advantageous if the driving characteristics value is derived as a function of a relation between manually, autonomously, and safety assist system supported driven travel sections. (Rosenbaum: Paragraph [0175])
31.	In claim 9: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the claim in supra, including wherein the program instructions are further executable by the processor to cause: 
presenting the insurance cost to a user to receive authorization to insure the autonomous vehicle during travel along the selected path.  (Nepomuceno: Paragraph [0067])
32.	In claim 10: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the claim in supra, including wherein the one or more segments are defined based on road categories or road zones.  (Nepomuceno: Paragraph [0032],[0035],[0090],[0091]
33.	In claim 13: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the claim in supra, including wherein a total risk index is derived from the one or more risk indexes, the total risk index being utilized to determine the insurance cost for the selected path.  (Nepomuceno: Paragraph [0055],[0060], [0101],[0102], [0111], 0112])
34.	In claim 14: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the claim in supra, including wherein the one or more risk indexes are applied to one or more actuarial tables or spreadsheets identifying a probability that the autonomous vehicle with be involved in an accident while on the selected path to determine the insurance cost.  (Khoury: Paragraph [0011], [0089], [0090], [0134],[0135])

35.	In claim 15: Nepomuceno discloses, 
A system, comprising a processor and a memory storing program instructions for creating risk knowledge data thereon, the program instructions executable by a processor to cause: (Nepomuceno: Paragraph [0032], [0037], [0039],[0040], [0110])
determining, by the processor, an insurance cost during travel along the selected path as the creating risk knowledge data based on the one or more risk indexes, (Nepomuceno: Paragraph [0032], [0102], [0103])  
determining an accident risk based at least in part on the accident rate for the one or more segments; and (Nepomuceno:  Paragraph [0110], [0111],[0112]) 
wherein the insurance cost during travel along the selected path is based at least in part on the insurance price, and (Nepomuceno: Paragraph [0032], [0102], [0103])
Nepomuceno does not disclose, 
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle;
determining, by the processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path from the one or more available paths for the autonomous vehicle based on the start point and the end point, the selected path including at least one of a fastest path one or more paths, a path with a maximum amount of available highways among the one or more paths, and a path with a least amount of vehicle volume among the one or more paths; 
dividing, by the processor, the selected path into one or more segments; 
determining, by the processor, one or more risk indexes for each of the one or more segments, each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, the one or more factors comprising ratios between autonomous and manual vehicles, proximity between the autonomous and manual vehicles, concentration of the autonomous vehicles, and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and
5wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. 
predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 6Docket No. P201702436US01 
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments; 
determining an insurance price based at least in part on the accident risk, 


However Khoury discloses,
the one or more factors comprising ratios between autonomous and manual vehicles, proximity between the autonomous and manual vehicles, concentration of the autonomous vehicles (Khoury: Paragraph [0011],[0014], [0028], 0060],[0070], [0071],[0098]), 
predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path; 6Docket No. P201702436US01 Khoury: Paragraph [0014], [0121], [0129])
determining an accident rate for each of the one or more segments of the selected path based at least in part on the concentration of manual vehicles, the concentration of manual vehicles, and the exposure time at which the autonomous vehicle is exposed to the manual vehicles within the one or more segments; (Khoury: Paragraph [0014], [0121], [0129])
determining an insurance price based at least in part on the accident risk, (Khoury: Paragraph [0034])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nepomuceno and Khoury so that the method includes the one or more factors of ratios between autonomous and manual vehicles so the system can utilize the driving behavior of the autonomous vehicle in driving conditions. . An advantage is the ability to monitor fleets of self-driven cars or semi-autonomous cars and determine parameters to better determine predicted future insurance costs and rate insurance services to fleets of self-driven vehicles using similar underlying technologies more accurately. (Khoury: Paragraph [0034] Such a database can be viewed as an industry utility organization for the purpose of better targeting profitable segments of a particular market or declining high risk individuals. It can also force some providers to disclose information that has an impact on risks in a standardized way.(Khoury: Paragraph  [0035])
The combination of Nepomuceno and Khoury does not disclose,
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; 
determining, by the processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path from the one or more available paths for the autonomous vehicle based on the start point and the end point, the selected path including at least one of a fastest path one or more paths, a path with a maximum amount of available highways among the one or more paths, and a path with a least amount of vehicle volume among the one or more paths; 
dividing, by the processor, the selected path into one or more segments; 
determining, by the processor, one or more risk indexes for each of the one or more segments, each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments, and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and 
5wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. 
However Rosenbaum discloses, 
receiving, by a processor, an electrical signal indicating a start point and an end point of an autonomous vehicle; (Rosenbaum: Paragraph [0237])
determining, by the processor, one or more available paths for the autonomous vehicle to travel from the start point to the end point, and selecting a path from the one or more available paths for the autonomous vehicle based on the start point and the end point, the selected path including at least one of a fastest path one or more paths, a path with a maximum amount of available highways among the one or more paths, and a path with a least amount of vehicle volume among the one or more paths; (Rosenbaum: Paragraph [0542], [0543], [0544], [0556])
dividing, by the processor, the selected path into one or more segments; (Rosenbaum: Paragraph [0545])
determining, by the processor, one or more risk indexes for each of the one or more segments, each of the one or more risk indexes comprising alphanumeric values assigned based on one or more factors to each of the one or more segments (Rosenbaum: Paragraph [0545]), and an exposure time at which the autonomous vehicle is exposed to the manual vehicles within a given segment among the one or more segments; and (Rosenbaum: Paragraph [0184], [0221], [0502], [0537], [0556], [0557], [0558])5
wherein the ratios between autonomous and manual vehicles comprise a quantitative relationship between a number of the autonomous vehicles and a number of the manual vehicles located on each of the one or more segments. (Rosenbaum: Paragraph [0217], [0221], [0298], [0469])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nepomuceno, Khoury, and Rosenbaum so that the system includes characteristics of the concentration of autonomous vehicle on a specific area on a road segment including exposure time at which the autonomous vehicle is exposed to the manual vehicles travelled. The better a road is known to a driver the safer he drives due to his knowledge of dangerous locations on the route, of best driving speeds in bends, or specific traffic flow during special situation (Rosenbaum: Paragraph [0193]), To quantify a degree of wear or accident risk, it is advantageous if the driving characteristics value is derived as a function of a relation between manually, autonomously, and safety assist system supported driven travel sections. (Rosenbaum: Paragraph [0175])

36.	In claim 16: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the system in supra, including the program instructions are further executable by the processor to cause the system to perform: 
presenting the insurance cost to a user to receive authorization to insure the autonomous vehicle during travel along the selected path.  (Nepomuceno: Paragraph [0067])
37.	In claim 17: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the system in supra wherein the one or more segments are defined based on road categories or road zones.  (Nepomuceno: Paragraph [0032], [0035], [0090], [0091]
38.	In claim 20: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the system in supra wherein a total risk index is derived from the one or more risk indexes, the total risk index being utilized to determine the insurance cost for the selected path. (Nepomuceno: Paragraph [0055],[0060], [0101],[0102], [0111], 0112])
39.	In claim 21: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the system in supra, including wherein the one or more risk indexes (i.e. risk, hazard) are applied to one or more actuarial tables or spreadsheets identifying a probability (i.e. and corresponding actuarial and statistical analysis) that the autonomous vehicle with be involved in an accident while on the selected path to determine the insurance cost. (i.e., as determining factors. Then the profitability can be revised for types of road travelled (e.g., surrounding area demographics, historical accident statistics) and time of day on those roads to adjust the mileage and speed parameters with the impact that those two factors have on profitability.) (Khoury: Paragraph [0011], [0089], [0090], [0134],[0135])
40.	In claim 22: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the method in supra, including wherein the selected path (i.e. may include various methods and/or factors) comprises a fastest path, a path with a most number of highways, a path with a least vehicle volume, or combination (i.e. process the received historical traffic data (e.g., calculate the risk index based upon the historical traffic data), thereof.  (Nepomuceno: Paragraph [0032],[0042],[0043], [0063])
41.	In claim 24: The combination of Nepomuceno, Khoury, and Rosenbaum disclose the processor implemented method of supra, including wherein the quantitative relationship of the ratios between autonomous and manual vehicles is a concentration of the manual vehicles located on each of the one or more segments (i.e., the characteristics of vehicles on the driving route may comprise the number of autonomously driving vehicles and/or the number of manually driving vehicles, like the ratio or total numbers of such vehicles per route section. alternative routing may also reflect the number of vehicles under autonomous driving control on alternative routes) compared to a concentration of the autonomous vehicles located on each of the one or more segments. (i.e., a measurement result from this later measurement can be compared with a measurement result from an earlier journey, i.e. previous data, and upon a match of at least a predefined degree the later measurement is associated to the driver) (Rosenbaum: Paragraph [0217], [0221], [0247])

Response to Amendment
44.	With respect to the rejection of claims 1-3, 6-10, 13-17, 20-22, and 24 under U.S.C
101, Applicant's remarks and amendments have been fully considered but are not persuasive. 	The Applicants argument argues that the Applicant maintains the claims recite patentable subject matter under 35 USC 101. (Remarks & Amendments, pg. 9). The Applicants arguments further recite that Applicant's originally filed application, the current pending claims are successfully integrated into a practical application.
	The Examiner respectfully disagrees. As discussed above. The claims, as drafted, recite steps that describe usage based insurance (i.e. creating risk knowledge data based on risk indexes) to mitigate risk (i.e., risk index) for insurance transaction using concepts relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). The steps of predicting accident threat (i.e. risk index) based on vehicles surroundings (i.e. traveling paths) for insurance cost and/or policies, the Federal Courts have ruled that these steps are reciting patent-ineligible subject matter. The above conclusion is supported in the Application’s specification where it recite “methods and systems for insurance price determination of autonomous vehicle based on predicted accident threat from surrounding vehicles” (Specification: Paragraph [0001]) and “perform an insurance price determination of autonomous vehicle based on predicted accident threat from surrounding vehicles.”(Specification: Paragraph [0013]). Therefore the claims are abstract. 
	In regards to Example 39 (USPTO Matter Eligibility Guidance (2019 PEG)), Example 39 does not recite any of the judicial exceptions as discussed the latest Office guidance (2019 PEG). The amended claims, as drafted, does not take it out of groupings of Abstract of Ideas of certain methods of Organizing Human Activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk) (i.e., recite steps that describe usage based insurance (i.e. creating risk knowledge data based on risk indexes) to mitigate risk (i.e., risk index) for insurance transaction) as stated above in the U.S.C. 101 rejection. The above claims as a whole merely describes how to generally “apply” the concept of 
recite steps that describe usage based insurance (i.e. creating risk knowledge data based on risk indexes) to mitigate risk (i.e., risk index) for insurance transaction). The claimed computer components are recited at a high level of generality and are merely invoked as tools to process vehicle data to generate an insurance policy. In addition of the “processor” ” is directed to receive and transmit data to determine the insurance cost.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The amended claims, as drafted, do not recite any improvements to the generic computing components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.
45.	With respect to the rejection of claims 1-3, 6-10, 13-17, 20-22, and 24 under U.S.C 103, Applicants arguments have been considered but are not persuasive.
	The Applicants argument argues that Nepomuceno, Khoury, and Rosenbaum, does not teach or suggest "receiving, by a processor, an electrical signal …… manual vehicles located on each of the one or more segments” (Amendments & Remarks, pgs. 11-12). The Applicant arguments further cite that Khoury does not teach or suggest “"predicting a concentration of manual vehicles in the one or more segments included in the selected path and the concentration of manual vehicles in the one or more segments included in the selected path, predicting a duration of presence of the autonomous vehicle with respect to the manual vehicles the one or more segments included in the selected path, and a predicted spacing between all vehicles in the one or more segments included in the selected path".(Amendments & Remarks, pgs. 12-14). In addition, 
	The Examiner respectfully disagrees. The rejection is improper. The U.S.C 103 rejections has been updated with the amendments and new limitations. Nepomuceno, Khoury, and Rosenbaum, discloses all amended claims, as drafted, above. The Examiner notes that the “selected path” is disclose in Rosenbaum where it disclose before the journey the vehicle driver in step enters a journey destination into the navigation system which uses the current position of the vehicle and the destination to determine a plurality of suitable routes where are determined from a geographical data base and a driving danger parameter for routes which are developed by the navigation system from the determined routes will be presented to the driver to choose one) (Rosenbaum: Paragraph [0542], [0543], [0544], [0556]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693